Citation Nr: 1617984	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension based on substitution of the appellant.

2.  Entitlement to service connection for congestive heart failure (shortness of breath due to fluid in the lungs) based on substitution of the appellant.

3.  Entitlement to service connection for renal failure based on substitution of the appellant.

4.  Entitlement to service connection for oropharyngeal cancer (claimed as throat cancer and cancer of the palate), with laryngectomy and trachea tube based on substitution of the appellant.

5.  Entitlement to service connection for gouty arthritis of the feet and elbows based on substitution of the appellant.

6.  Entitlement to service connection for bilateral cataracts based on substitution of the appellant.

7.  Entitlement to service connection for a skin condition based on substitution of the appellant.

8.  Entitlement to service connection for bilateral hearing loss based on substitution of the appellant.

9.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with generalized anxiety disorder based on substitution of the appellant.

10.  Entitlement to special monthly compensation based on the need of regular aid and attendance or by reason of being housebound based on substitution of the appellant.

11.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He died in August 2014, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By a rating action in July 2012, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective September 13, 2010.  That rating decision also denied service connection for gout of the feet and elbows (also claimed as arthritis); service connection for laryngectomy with trachea tube; service connection for oropharyngeal cancer; service connection for renal failure; service connection for congestive heart failure; service connection for bilateral hearing loss; service connection for hypertension; service connection for shortness of breath; service connection for cataracts; service connection for a skin disorder; and entitlement to special monthly compensation based on aid and attendance or by reason of being housebound.  The Veteran perfected a timely appeal to that decision.  

Unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  Following the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that was received by the RO in August 2014.  In August 2014, the appellant also requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  In a March 2015 letter, the appellant was advised that she had been substituted in the Veteran's appeal. 

The Board also notes that, in a rating action of March 2015, the RO denied service connection for the cause of the Veteran's death.  Subsequently, in February 2016, the appellant submitted a notice of disagreement (NOD) with the denial of her claim for service connection for the cause of the Veteran's death.  A review of the record shows that the RO has not issued a statement of the case (SOC) with regard to this claim.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for service connection for gouty arthritis of the feet and elbows and entitlement to special monthly compensation based on the need of regular aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2014 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.  

2.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.  
 
3.  The Veteran's unit was not one of the units determined by the Department of Defense to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971; thus it may not be presumed that the Veteran was exposed to herbicides during active service; actual exposure to herbicides has also not been shown.  

4.  Hypertension, congestive heart failure and renal failure were not clinically evident during the Veteran's active service or manifest to a compensable degree within one year of separation, nor is there any indication that hypertension, CHF and renal failure are causally related to active service or any incident therein.  

5.  The Veteran's throat cancer and cancer of the palate did not manifest within a year of the Veteran's discharge from service and is not shown to be related to his military service, including exposure to Agent Orange.  

6.  The Veteran does not have bilateral cataracts that are attributable to his military service.  

7.  A skin condition was not manifested during military service, and it is not otherwise casually related to service.  

8.  The Veteran's bilateral hearing loss was first shown many years after discharge from service and is not otherwise shown to be related to military service.  

9.  Throughout the rating period on appeal, the Veteran's PTSD with generalized anxiety disorder was manifested by ongoing symptoms of depression, anxiety, difficulty sleeping due to recurrent nightmares, panic attacks, exaggerated startle response, impaired memory, problems with concentration, social isolation, difficulty with interpersonal relationships, and depressed mood due to general medical conditions he believed were due to his service, which symptoms result in total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  Hypertension, CHF and renal failure were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  Oropharyngeal (throat and palate) cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  Bilateral cataracts were not incurred in or aggravated by the Veteran's active service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

4.  A skin condition was not incurred in or aggravated by service, nor may they be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

5.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.385 (2015).  

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for PTSD with generalized anxiety disorder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006).  

Neither the Appellant nor her attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in August 2014.  Prior to his death, he had pending claims for service connection for bilateral hearing loss, service connection for hypertension, service connection for congestive heart failure, service connection for gouty arthritis, service connection for bilateral cataracts, service connection for a skin disorder, service connection for a bilateral elbow disorder, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to special monthly compensation.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)  of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14 , and 20 [76 Fed. Reg. 8666  -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the AOJ issued to the Veteran prior to his death in October 2010, December 2010, May 2011, August 2011, December 2011, February 2012, and to the Appellant in September 2014.  In October 2014, following her application for substitution after the Veteran's death, she was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, prior to the Veteran's death, VA examinations were obtained in March 2011, April 2011, and March 2012 in conjunction with the issues of hearing loss and PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's claims.  See 38 C.F.R. § 3.327(a) (2014); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the appellant nor her representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no lay or medical evidence of hypertension, congestive heart failure, renal failure, cataracts, skin condition or throat cancer; the Veteran has provided no information regarding in-service onset of the claimed disorders.  Also, the most probative evidence of record shows that in-service herbicide exposure is not substantiated.  Therefore, it is not necessary for VA to obtain an opinion as there is no reasonable possibility that such an opinion can substantiate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from May 1970 to December 1971.  The records indicate that the Veteran served in Korea from September 1970 to October 1971; his military occupational specialty was as a Rocket Crewman.  An induction examination, dated in September 1969, reported a blood pressure reading of 128/74.  Visual acuity for distant vision was 20/200 in the right eye and 20/70 in the left eye, corrected to 20/25 in both eyes; for near vision, visual acuity was 20/25 in the right eye and 20/40 in the left eye, corrected to 20/30 in the right eye and 20/25 in the left eye.  The examiner noted defective vision NCD.  The examination was negative for any other defects.  The service treatment records (STRs) indicate that the Veteran was seen in July 1970 for complaints of earache in the left ear; he complained of left ear pain from pressure in the airplane; on examination, it was noted that both eardrums were red and swollen.  The Veteran was treated with medication.  On the occasion of the separation examination in December 1971, blood pressure reading was 120/72.  Visual acuity for distant vision was 20/50 in the right eye and 20/70 in the left eye, corrected to 20/20 in both eyes.  An audiometric examination revealed readings of 5, 5, 10 and 10 at 500, 1000, 2000 and 4000 Hertz in the right ear; for the left ear, they were: 5, 5, 5 and 10 at the same frequencies.  Clinical evaluation of the ears, heart, vascular system, throat and skin were all normal.  

The Veteran's claim for service connection for PTSD, cataracts, bilateral hearing loss, arthritis, renal failure, throat cancer, and cardiac problems (VA Form 21-526) was received in September 2010.  Submitted in support of the claim were VA treatment records dated from August 2010 to September 2010.  These records indicate that the Veteran was admitted to a hospital on August 12, 2010; it was noted that the Veteran appeared chronically ill, but was not in acute distress.  Past medical history was positive for hypertension, hypothyroidism, trach, status post squamous cell laryngeal cancer in 1993, gout, cholelithiasis, erectile dysfunction, gallstone pancreatitis, congestive heart failure, chronic kidney disease, and diverticulosis.  On examination, it was noted that his lungs had coarse breath sounds, bilaterally; no wheezes, rhonchi or crackles were heard.  The extremities had no pitting edema of the lower legs, with skin changes consistent with chronic venous stasis.  The assessment was history of congestive heart failure, chronic kidney disease stage 5, hypertension, hypothyroidism and gout presenting with weakness, fluid overload, and electrolyte abnormalities.  A treatment note, dated August 14, 2010, reported findings of CHF, and laryngeal cancer, with no evidence of disease.  

In a statement, dated in October 2010, the Veteran indicated that he has a history of cancer of the larynx which he believed was related to his exposure to Agent Orange.  He had surgery on his palate on September 24, 2010; and a biopsy was taken because of the possibility of cancer being present.  The Veteran related that he was in Korea from 1970 to 1971 during the time that Agent Orange was being used in the field.  

Received in October 2010 was the report of a VA examination for housebound status or permanent need of regular aid and attendance.  At that time, the Veteran reported that he was unable to walk without assistance of his wife.  He noted that his eyes were impaired, he had arthritis in both feet, elbows and hands, and he suffered from shortness of breath.  The Veteran also reported that, due to the arthritis, his wife bathe and dresses him as he is unable to stand long enough to take a shower or get in a bathtub; she also shaves him.  The Veteran also reported that his wife prepares his medications, she does the laundry and she fixes his meals and feeds him.  The Veteran related that his wife washes his clothes because most of the time he is dizzy and lightheaded.  The Veteran also reported that he is occasionally incontinent.  He noted that his wife drives him to and from his doctor's appointments; he only leaves home for doctors' visits.  The Veteran further reported that he only lies in bed because he cannot see and he cannot walk.  

On examination, it was noted that the Veteran was in a wheelchair.  His blood pressure reading was 141/86.  The examiner described the Veteran as chronically ill and frail.  He had marked limitation of movement due to CHF, chronic tophaceous gout and marked deformities of both feet.  The examiner noted that the Veteran had poor balance due to blood pressure changes from his medications.  The examiner again noted that the Veteran leaves home only for doctor's visits or lab work.  It was noted that the Veteran needed a wheelchair and a walker.  The examiner further noted that the Veteran is confined to the wheelchair due to CHF, gout and history of laryngeal cancer possibly related to Agent Orange.  The pertinent diagnoses were chronic kidney disease, CHF, hypothyroidism, tophaceous gout, and laryngeal cancer, status post treatment.  The examiner stated that daily skilled services are not indicated.  

Received in March 2011 was VA Form 21-526b, wherein the Veteran indicated that he was seeking to establish service connection for larynx cancer due to exposure to herbicides while on active duty in Korea.  Submitted in support of the claim was a copy of a VA news release which declared that Veterans exposed to herbicides while serving along the demilitarized zone in Korea would have an easier path to access quality health care and benefits under VA regulations.  It was also reported that VA had previously recognized that Agent Orange exposure could only be conceded to veterans who served in certain units along the Korean DMZ between April 1968 and July 1969.  

The Veteran was afforded a VA examination for evaluation of PTSD in March 2011.  It was noted that the Veteran served in Korea.  The Veteran's wife explained that her husband's feet were deformed from arthritis.  It was noted that the Veteran lives with his wife of 15 years.  His speech was profoundly affected by his cancer.  He utilized a mechanical voice appliance, which his wife was much more capable of understanding.  The Veteran's wife explained that they separated after he returned from Korea, but they reconciled and got back together when he was diagnosed with cancer in 1993.  He had his voice box removed at that time.  His cancer has recurred in the palate; he was diagnosed in September 2010.  The appellant reported that her husband was in Korea and extensively sprayed with Agent Orange.  The appellant reported that the Veteran suffered terribly from the cold and snow living in a tent while in Korea; she noted that he still suffered from frostbite on his feet which had developed into arthritis.  At that time, the appellant noted that while the Veteran was smiling, he was very depressed.  She noted that he felt worthless physically.  She further stated that the Veteran still had memories of Korea and the coldness of the tents and the freezing.  She also noted that the Veteran was so depressed that he has to be totally cared for.  Following a mental status examination, the pertinent diagnosis was mood disorder due to general medical condition; and PTSD, moderate.  The examiner stated that although the occasion for this diagnosis is unusual, it was ultimately his sense that, from the information gained, both in the Veteran's claims file and by his wife, PTSD was present and is related to his claimed stressors.  The examiner provided a global assessment of functioning (GAF) score of 39.  

The Veteran was afforded a VA examination in April 2011.  It was noted that the Veteran was a rocket crewman; he denied participating in combat.  The Veteran also reported being exposed to warehouse noise for five years; in terms of recreation, he reported exposure to noise from lawn equipment.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
80
85
LEFT
65
70
80
85
90

The examiner noted that the average puretone was 76.25 in the right ear and 81.25 in the left ear.  The pertinent diagnosis was moderately severe to profound sensorineural hearing loss in both ears.  The examiner noted that the service medical records show no significant change in thresholds from entry to exit; he further noted that hearing was normal in both ears at separation.  The examiner stated that "based on the Institute of Medicine Report on noise exposure in the military, which concluded that, based on current knowledge, NIHL occurs immediately, i.e, there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event; and, given the Veteran's hearing loss was within normal limits at the time of separation examination, his current hearing loss is less likely than not related to service."  

The Veteran was afforded another VA examination for aid and attendance in May 2011.  It was noted that the Veteran was permanently bedridden, and was unable to travel beyond his current domicile.  The Veteran was accompanied by a family member to the examination.  It was reported that the Veteran was attended to all night by his spouse as he requires frequent suctioning and humidification.  The Veteran is bathed at the bedside by his spouse as he is unable to stand and has fistula which must be protected.  His spouse prepares his meals and transports him daily to dialysis or radiation treatments.  It was also noted that the Veteran's environment is closely monitored.  His fluids are monitored by his spouse to avoid overload.  His medications must be crushed and carefully supervised by his spouse.  It was also noted that the Veteran experienced constant dizziness, and severe short-term memory loss.  He was unable to protect himself from the daily environment due to memory impairment, visual impairment with recent cataract surgery, and osteoarthritis; it was noted that he was particularly weak and unable to assist with transfer after dialysis.  On examination, the Veteran was described as frail; he was unable to walk.  He required the use of a walker and a wheelchair.  The examiner noted that the Veteran was unable to feed himself, bathe by himself, or groom himself.  He had muscle weakness, atrophy and lack of coordination.  It was noted that the Veteran required assistance with ambulation and all activities of daily living; he could not be left alone.  The pertinent diagnoses were ESRD, laryngeal carcinoma with laryngectomy in 1993, with recurrence of carcinoma in oropharynx palate in 2010; the Veteran was currently undergoing radiation.  He also had CHF, gouty arthritis, and hypertension.  The examiner stated that the Veteran required care and supervision of a caregiver at all times; it was unsafe for the Veteran to be unattended.  His spouse supervises and prepares medications, his meals and fluid management.  The Veteran is unable to perform grooming, bathing, toileting.  He is incontinent of urine and feces.  The Veteran also requires daily treatments outside the home for dialysis and radiation; and his caregiver transports and accompanies him.  The Veteran requires constant attendance by a caregiver.  

Of record is a statement from the Veteran, dated in August 2011, wherein he stated that he was exposed to Agent Orange while stationed in Korea.  The Veteran maintained that he was firing rockets; and, the area they were stationed in was sprayed to clear the leaves before the firing began; as a result of being exposed to the chemicals, he developed cancer and underwent surgery in January 1993.  The Veteran maintained that the cancer was caused by his exposure to the herbicides in Korea.  

In January 2012, upon further review of the Veteran's claims folder and the March 2011 VA examination report, a VA psychologist noted that the previous VA examiner's evaluation suggested that the Veteran's primary diagnosis was mood disorder due to general medical condition.  The examiner noted that the Veteran's conditions include cancer, cancer treatment/surgeries, arthritis, frostbite pain, congestive heart failure and kidney failure and hypothyroidism.  The examiner stated that the Veteran's mood disorder accounts for approximately 75% of his overall social and occupational impairment and represent the clear majority of his condition.  The examiner stated that he was not capable of determining the military connectedness of the various medical conditions.  Although with minimal family history of medical problems, documentation of Agent Orange use in Korea and cancer effects, it is conjectured that a good deal of his physical problems and secondary mood features are a result of military service.  The examiner further noted that the PTSD is responsible for 25% of the Veteran's overall social and occupational functioning and is more related to rocket firing than reported frostbite.  The prior VA examination had the Veteran rated as a GAF of 39; this appears to account for medical and physical impairment.  Upon observing the Veteran and hearing about his symptoms, his GAF impairment for emotional, social, and psychological conditions appears to be around a 55.  The Veteran's affect was variable with periods of both flattened presentation and euthymia.  He was pleasant and positive at times.  He interacted socially.  The examiner stated that the Veteran obviously cannot work or care for himself.  This is due to physical conditions and limitations; however, his social and occupational impairment regarding mental health conditions would be best categorized as moderately impaired.  

Received in February 2012 were VA progress notes dated from March 1997 to January 2012.  A social work note, dated in March 1997, indicates that the Veteran underwent a laryngectomy in January 1993.  At that time, it was noted that walking was limited as the Veteran ambulates with a cane.  Both legs reportedly had edema and his left leg had gout and cellulitis.  No pertinent diagnosis was noted.  A primary care nursing note, dated in December 2001, reflects a blood pressure reading of 133/101.  A primary care note, dated in January 2002, reported that the Veteran was diagnosed with hypertension in May 1997.  His blood pressure reading was 149/94.  The assessment was hypertension, not optimal control; and gout, no recent flare-ups.  The Veteran underwent an echocardiogram in June 2002, which revealed findings of concentric left ventricular hypertrophy with normal LV systolic function and elevated left ventricular end-diastolic pressure.  In September 2002, the Veteran was diagnosed with eczematous dermatitis, probable drug rash.  During a clinical visit in March 2004, the Veteran complained of shortness of breath and cough.  He reported feeling congestion in his chest the previous night.  The assessment was new onset congestive heart failure.  A cardiology consultation report, dated in March 2004, indicated that the Veteran had mildly depressed left ventricular systolic function, elevated left ventricular filling pressures, severe concentric left ventricular hypertrophy, and mildly elevated right ventricular systolic pressures.  The examiner stated that the severe left ventricular hypertrophy could be due to longstanding uncontrolled hypertension, hypertrophic cardiomyopathy, or myocardial infiltrate disorder.  In June 2004, the Veteran was diagnosed with remote laryngeal cancer, status post treatment, hypertension, controlled; CHF, probable diastolic recent admit, stable now; and gout, with no recent flare-ups.  In July 2005, the Veteran was diagnosed with laryngeal cancer, status post-surgical resection; hypertension, controlled; gout, no recent flare-ups.  An August 2007 treatment note reflects diagnoses of hypertension, probable nephrotic syndrome, and new esophageal obstruction.  A discharge summary, dated in June 2008, reflects past medical history of hypertension, trach status post squamous cell laryngeal cancer 1993, gout, congestive heart failure, and chronic kidney disease.  In August 2010, the Veteran was diagnosed with chronic kidney disease and gout.  Discharge summary dated in November 2010 indicates that the Veteran was treated for end-stage renal disease, requiring initiation of dialysis.  It was noted that he also had a history of congestive heart failure.  A discharge summary, dated in February 2011, reported past surgical history of total laryngectomy in 1993, and right elbow gout resection in 2009.  

On the occasion of a VA examination in March 2012, it was noted that the traumatic stressors the Veteran encountered in Korea which are considered traumatic include the exposure to freezing weather during training camp in Korea; another stressor which is reported to have been traumatic was the distress due to rocket firing during training camp in Korea.  It was noted that the Veteran's psychiatric disorder is manifested by depressed mood, chronic sleep impairment, short-term memory loss, flattened affect, and disturbances of motivation and mood.  The examiner stated that the current diagnoses were PTSD and mood disorder due to general medical condition; he assigned a GAF score of 51.  The examiner related that the Veteran's depressive symptoms were attributable to the diagnosis of depression due to medical condition and the predominant picture at present.  The examiner further noted that the recurrent nightmares, startle and withdrawal have been ongoing and are due to PTSD symptoms following service.  He stated that the Veteran's psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In an addendum, dated in March 2012, a VA examiner reviewed the Veteran's claims folder and determined that the Veteran's PTSD was more likely than not related to his fear of personal injury from the freezing temperatures experienced in Korea and as likely as not caused by the Veteran's fear of routine danger associated with the occupational hazards of rocket firing as an occupation in the U.S. Army.  Stressor #1 was determined to meet the DSM criteria A for PTSD even while it may not meet the specific legal criteria.  It was also determined that the Veteran's symptoms also met the criteria for generalized anxiety disorder.  

Received in June 2014 was the report of a PTSD DBQ, dated in August 2013.  The examiner noted that the Veteran had a diagnosis of PTSD, and she provided a GAF score of 30.  She indicated that the Veteran's disorder is manifested by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, flattened affect, illogical speech impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucination, persistent danger of hurting himself, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner stated that the Veteran's disability caused total occupational and social impairment.  

In a statement from Dr. H. H-G., also dated in August 2013, she related that the Veteran was completely dependent on his wife for everything.  Dr. H-G. observed that the Veteran operates with a trachea tube, as he has suffered from oropharyngeal cancers; she noted that the Veteran communicates with an electronic voice modulator.  It was noted that the Veteran becomes frustrated when others cannot understand his distorted voice communication system.  The Veteran reported that his wife handles everything in the house as he is physically and emotionally unable to attend to the simplest task.  The examiner stated that the Veteran's GAF score can be listed as a 30 as she believes that his PTSD and social impairment are physically and emotionally debilitating.  The examiner also noted that the GAF score can be noted as a lower score based on the Veteran's inability to maintain and form positive relationships, complete the most basic of daily tasks including toileting and meal preparation.  He stated that, when he worked in the warehouse, he kept to himself, as he needed isolation to focus.  He remarked that he becomes irritable with others, suffers from panic attacks at least three times a week, and avoids any and all social contacts as he feels embarrassed.  In fact, his wife remarked that her family has not seen the Veteran for years because he remains in the bedroom when her family visits their home.  He reported having suicidal ideation but no plan on the day of the examination.  He also reported active hallucinations, and he struggled with memory difficulties and concentration.  The examiner stated that the Veteran was unable to sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment connected to service related impairment.  Additionally, his inability to maintain effective relationship at home or in the workplace also indicates that he struggles with a severe impairment.  

Received in April 2014 was a statement from Dr. R.R., dated in March 2014, indicating that she was the Veteran's primary care physician.  Dr. R. reported that the Veteran had end-stage renal disease and was on chronic hemodialysis.  She also noted that he had recurrent head/neck cancer and was being closely followed in the ENT clinic.  He was admitted to the hospital for a new serious medical condition with hematological abnormalities which were being tested.  He was mostly sedentary due to changes in his blood pressure with standing and was able to transfer from wheelchair and bed only with assistance of his wife.  Dr. R. reported that the Veteran's physical condition had deteriorated to the point of not being able to walk.  

Of record is a memorandum from JSRRC, dated in June 2014, indicating that the Veteran claims exposure to herbicides while working as a rocket launcher crewman along the DMZ in Korea.  They received a response from Joint Services Record Research Center (JSRRC) that the 1970-1971 unit histories submitted by the 1st Battalion, 42nd Artillery document that the unit was stationed at Camp Page, South Korea, located approximately six miles from the DMZ.  However, the histories do not document the use, storage, spraying or transporting of herbicides.  In addition, the histories do not mention or document any specific duties performed by the unit members along the DMZ.  On May 29, 2014, JSRRC received a response stating "the DOD does not show any use, testing, or storage of tactical herbicides at any location on Camp Page, Korea."  Therefore, based on the preponderance of the evidence received, it was determined that it seemed less likely as not that the Veteran was exposed to Agent Orange.  

III.  Legal Analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as hypertension, coronary artery disease, malignant tumors, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia   38 C.F.R. § 3.309(e).  

 The diseases listed at 38 C.F.R. § 3.309(e)  shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a) (6) (ii). 

 The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam contemplates actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002   (2009). Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange. Id.   

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board also recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C for Hypertension, CHF and renal failure. 

After careful review of the record, the Board finds that the evidence is against the claims for service connection for hypertension, CHF and renal failure.  The Board observes that there is no evidence of hypertension, CHF, or renal failure during the Veteran's military service.  STRs do not show any in-service assessments or diagnoses of hypertension, CHF or renal failure.  The Veteran's December 1971 separation examination reflects a blood pressure reading of 120/72 and notes that the Veteran had a normal heart and vascular system.  Additionally, there is no indication in the record that hypertension, CHF or renal failure was manifested within one year of the Veteran's discharge from active service.  Significantly, these disorders are not shown in the initial post separation year.  In fact, the records reflect that hypertension was first documented in May 1997, more than 26 years after active service; CHF was first documented in 2004, over 33 years after active service; and the first mention of renal failure was in July 2007, more than 36 years after active service.  In sum, the record demonstrates a remote, post-service onset of the Veteran's hypertension, CHF and renal failure.  The lapse in time between service and the first diagnosis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of or experienced the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358  (Fed. Cir. 2002) (en banc).   Indeed, the Veteran does not contend that these disorders manifested in service or within a year of his discharge from service. 

The grant of service connection requires competent to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates current diagnoses of hypertension, congestive heart failure and renal failure, it does not contain persuasive competent evidence which relates these claimed disabilities to any injury or disease in service.  While the January 2012 VA examiner generally noted without a supporting rationale that "it is conjectured that a good deal of [the Veteran's] physical problems . . . are a result of military service," service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In addition to the medical evidence, the Board has considered the lay assertions in support of the claim.  The Veteran and the appellant are competent, as laymen, to report on that as to which they have personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, without the appropriate medical training and expertise, they are not competent to provide a probative (persuasive) opinion on a complex medical matter, especially the etiology of hypertension, CHF and renal failure which concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  

In summary, the evidence clearly points to a remote, post-service onset of the Veteran's hypertension, CHF and renal failure.  There is a lack of evidence of pathology or treatment in proximity to service or within many years of separation.  The competent evidence establishes that the post service diagnoses are not related to service.  Absent reliable evidence relating hypertension, CHF and renal failure to service, the claims of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
B.  Oropharangeal (throat and palate) cancer.

The Veteran contends that he was exposed to herbicides while in service and this later led to the development of throat cancer and cancer of the palate.  The Veteran appears to assert that under the presumption provided by 38 C.F.R. § 3.309(e) he should be afforded presumptive service connection for his oropharyngeal cancer, due to exposure to herbicides.  

As an initial matter, the Board notes that the Veteran's oropharyngeal cancer is not a listed disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Thus, even if the Veteran is presumed to have been exposed to certain herbicide agents, he cannot be presumptively service connected for his claimed oropharyngeal cancer because it is not a disease found to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to presumptive service connection, the Board turns to evaluate whether the Veteran is entitled to service connection on a direct basis.  See Combee v. Brown, supra.  Service treatment records are negative for any complaint, treatment, or diagnosis of cancer.  Post-service records in the claims file contain indications that the Veteran was diagnosed with cancer of the larynx in 1993; he underwent laryngectomy in January 1993.  The records further note that the Veteran had a recurrence of oropharyngeal cancer in September 2010.  

Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id.  ; see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2007).   

While the Veteran and the appellant are competent to describe certain symptoms related to the Veteran's oropharyngeal cancer, they are not competent to provide testimony regarding the etiology of this disability associated with them.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)). See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's throat cancer is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran and the appellant have the requisite medical training or expertise to opine as to the etiology of this disability, which involves complex medical concepts.  Given the medical expertise necessary in making such an opinion as to etiology of the Veteran's esophageal cancer and the assignment of symptoms to a particular diagnosis, the Veteran and appellant's statements regarding etiology of this disability do not constitute competent medical evidence on which the Board can make a determination.  

In this case the Veteran had a current oropharyngeal cancer diagnosis.  The question that must be answered is whether or not the oropharyngeal cancer the Veteran had was caused by his military service.  The Veteran contends that he incurred this condition through exposure to herbicides in service and the Board also views this as a claim for service connection on a direct basis.  

The STRs are completely negative for any complaints or treatment in service regarding cancer, including throat or palate cancer.  The Veteran does not contend that he had a diagnosis or symptoms related specifically to oropharyngeal cancer during service.  Additionally, there are no medical records indicating complaints or treatment for oropharyngeal cancer within the first year after discharge from service.  The Veteran does not contend that his cancer manifested in service or within a year of his discharge from service. 

The Board also finds that the evidence does not demonstrate a continuity of symptomatology since service.  The first diagnosis of throat cancer is in 1993, nearly 22 years after service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).   

In addition, there is no persuasive medical evidence of record or medical opinion linking the Veteran's oropharyngeal cancer to his military service.  While the January 2012 VA examiner generally noted without a supporting rationale that "it is conjectured that a good deal of [the Veteran's] physical problems . . . are a result of military service" and the October 2010 VA examiner noted that the Veteran had a history of laryngeal cancer "possibly" related to Agent Orange, service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (providing that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   Rather, the nexus element must be substantiated on the basis of the probability that the claimed disability is related to service.  Moreover, crucially, information from JSRRC shows that in-service herbicide exposure is not substantiated.  The Board places more probative weight on the JSRRC findings than the Veteran's lay reports.  In this regard, the Board finds that the Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were used at Camp Page sufficient to outweigh the findings of the government agencies charged with investigating the use, storage, spraying or transporting of herbicides.  The Board recognizes that in the June 2015 brief, the appellant's representative maintained that "it is more likely than not [the Veteran] visited the DMZ station"; however, the record does not contain a statement from the Veteran declaring the same during his lifetime.  For these reasons, the Board does not find persuasive evidence of in-service herbicide exposure.  The only other evidence of record linking the Veteran's cancer to service are the Veteran and appellant's own contentions, which the Board finds are not competent as to medical etiology.  In summary, the weight of the evidence demonstrates no injury or disease suffered in service related to the oropharyngeal cancer or treatment or complaints of the condition in service, no continuity of symptomatology since discharge from service, a diagnosis in 1993 (approx. 22 years after service) and no persuasive medical nexus between the Veteran's oropharyngeal cancer and his military service, including as due to herbicide exposure.  

Therefore, the evidence of record weighs against the claim for service connection for oropharyngeal cancer, including as due to exposure to herbicides.  Accordingly, the Board concludes that the preponderance of the evidence is against the oropharyngeal claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for oropharyngeal cancer, including as due to exposure to herbicides, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Bilateral Cataracts.

The Veteran also claimed service connection for bilateral cataracts.  The records indicate that the Veteran was diagnosed with maturing cataracts; and, the May 2011 Aid and Attendance examination noted that the Veteran was visually impaired with recent cataract surgery.  Therefore, the Veteran meets the definition of having a current disability of cataracts; however, there is simply no persuasive evidence to suggest that any cataract of the right or left eye is in any way attributable to service.  The Veteran's STRs fails to reveal any complaints or treatment related to the eyes and the Veteran has not alleged any injury in service to which he believes his cataracts is attributable.  Additionally, medical nexus evidence linking the Veteran's cataracts to military service is not persuasively shown.  While the January 2012 VA examiner generally noted without a supporting rationale that "it is conjectured that a good deal of [the Veteran's] physical problems . . . are a result of military service," service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran and the appellant are not competent to link a disease manifesting years after service to service as the gap in time renders the question medically complex thereby requiring medical expertise to resolve. Consequently, service connection is not warranted for the Veteran's claimed cataracts as the evidence fails to establish an event in service and a nexus between the claimed in-service disease or injury and the Veteran's cataracts.  



D.  Skin condition.

After careful review of the above evidence, the Board finds that the preponderance of the evidence is against service connection for a skin disorder.  In this regard, the Board notes that the STRs are completely silent for any complaints of or treatment for any chronic skin disorder.  Moreover, at the time of his separation examination in December 1971, clinical evaluation of the skin was normal.  The earliest post-service document showing treatment for a skin condition is September 2002, more than 20 years after separation.  Indeed, the Veteran has not contended that a skin disorder manifested in service.  In addition, while the Veteran has a current diagnosis of eczematous dermatitis, there is no persuasive competent evidence indicating that there is a relationship between the Veteran's current skin condition and active service.  While the January 2012 VA examiner generally noted without a supporting rationale that "it is conjectured that a good deal of [the Veteran's] physical problems . . . are a result of military service," service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Veteran generally related his post-service skin disorder to military service.  There, however, is no indication that he and the appellant have the requisite knowledge of medical principles which would permit them to render an opinion regarding matters involving medical diagnosis or medical etiology in this complex matter.  Although lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms; the determination as to causation and nexus in this case requires sophisticated, professional opinion evidence and, as noted above, there is no such persuasive medical opinion in their favor.  See Jandreau v. Nicholson; Buchanan v. Nicholson, both supra.  

Therefore, the Board finds that the Veteran's skin disorder has not been attributed by persuasive competent evidence to his active military service.  For these reasons and bases, the Board finds that the preponderance of the evidence is against his claim, so the benefit-of-the-doubt rule does not apply, and his claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See Gilbert, supra.  

E.  Bilateral hearing loss.

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss. 

While the Veteran indicates that in-service exposure to noise from the rocket launches contributed to hearing loss, the STRs are completely silent for any complaints of or treatment for hearing loss.  Furthermore, the separation examination, in December 1971, noted the Veteran's ears were normal.  The first objective clinical documentation of hearing loss is dated in April 2011, approximately 40 years after service separation.  The Board must note the lapse of many years between the Veteran's separation from service and the first diagnosis of sensorineural hearing loss.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of sensorineural hearing loss, there is no competent evidence indicating that there is a relationship between the Veteran's current hearing loss and active service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service from the onset of his hearing loss.  Significantly, following his VA examination in April 2011, the VA medical examiner stated that the Veteran's hearing loss was less likely than not related to service.  The basis for the opinion was that "based on the Institute of Medicine Report on noise exposure in the military, which concluded that, based on current knowledge, NIHL occurs immediately, i.e, there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event."  The examiner added that the Veteran's hearing loss was within normal limits at the time of entrance and separation from service.  Nothing in the record refutes this conclusion or its foundation.  

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is more than a 40-year gap between the Veteran's discharge from service and the first objective evidence of a disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, relating noise exposure in service to a current disability, especially with a lengthy gap in the medical record and a delay in a noticeable loss, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find that the Veteran's hearing loss has been present since active service and further finds that the competent medical evidence weighs against finding a relationship between current hearing loss and the Veteran's period of active service, to include in-service noise exposure.  The Veteran has not submitted any evidence to contradict the VA examiner's opinion.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

IV.  Legal Analysis-Higher Evaluation.

 Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.  

 The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. §§ 510, 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2014).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Given the depth and persistence of the Veteran's difficulties with depression, anxiety, difficulty sleeping due to recurring nightmares, panic attacks, problems with concentration, transient suicidal thoughts, and social isolation, the Board finds that his PTSD symptomatology has more closely approximated the criteria for a 100 percent rating since the inception of this appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7 (2014).  On mental status examination in March 2012, the examiner noted that the Veteran's psychiatric disorder is manifested by depressed mood, chronic sleep impairment, short-term memory loss, flattened affect, and ditsturbances of motivation and mood.  The examiner stated that the current diagnoses were PTSD and mood disorder due to general medical condition; he assigned a GAF score of 51.  The report of a DBQ examination in August 2013 shows the examiner indicated that the Veteran's disorder was manifested by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, flattened affect, illogical speech impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationship, suicidal ideation, persistent delusions or hallucination, persistent danger of hurting himself, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner assigned a GAF score of 30.  The examiner stated that the Veteran's disability caused total occupational and social impairment.  

The Board observes that the GAF scores have ranged between 30-55, which reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  During the many VA examinations, the Veteran reported that his problems are caused by depression, anxiety, nightmares, and panic attacks.  The Board is cognizant that the January 2012 VA examiner specifically found that the Veteran's mood disorder accounts for approximately 75% of his overall social and occupational impairment and represents the clear majority of his condition, while the PTSD is responsible for 25% of the Veteran's overall social and occupational functioning.  Crucially, the Veteran's mood disorder has been found to be related to the same physical problems for which he is seeking service connection.  Thus, while the Board has found that the Veteran is not entitled to physical service connection of hypertension, congestive heart failure, renal failure, oropharyngeal cancer, cataracts, etc., the Veteran nevertheless sincerely believes that he suffers from the claimed disabilities as the result of his military service.  In particular, the Veteran sincerely believes that his throat cancer was caused by in-service herbicide exposure.  The fact that the Board finds the claim unsubstantiated does not change the fact that the Veteran is suffering from severe depression because he believes the claim is founded.  When the signs and symptoms of a service-connected disability cannot be distinguished from those attributable to a nonservice-connected condition, all signs and symptoms that cannot be distinguished must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds that the Veteran's signs and symptoms from his PTSD are too interrelated with the signs and symptoms attributed to his mood disorder due to his physical condition.  Thus, the Board resolves reasonable doubt in favor of the Veteran and attributes all signs and symptoms to the service connected disorder.  In light of the foregoing, the Board finds that the overall level of the Veteran's functioning, as evidenced by the entire record, was more appropriately evaluated as 100 percent disabling during the appeal period.  Therefore, a 100 percent rating for PTSD is granted.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).  


ORDER

Entitlement to service connection for hypertension based on substitution of the appellant is denied.  

Entitlement to service connection for congestive heart failure based on substitution of the appellant is denied.  

Entitlement to service connection for renal failure based on substitution of the appellant is denied.  

Entitlement to service connection for oropharyngeal cancer, claimed as throat cancer and cancer of the palate based on substitution of the appellant is denied.  

Entitlement to service connection for bilateral cataracts based on substitution of the appellant is denied.  

Entitlement to service connection for a skin condition based on substitution of the appellant is denied.  

Entitlement to service connection for bilateral hearing loss based on substitution of the appellant is denied.  

Entitlement to an evaluation of 100 percent for PTSD with generalized anxiety disorder based on substitution of the appellant is granted since the award of service connection, subject to the law and regulations applicable to the payment of monetary benefits.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, by a March 2015 rating action, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Subsequently, in February 2016, the appellant submitted a notice of disagreement (NOD) with the denial of her claim for service connection for the cause of the Veteran's death.  The Board notes that a statement of the case addressing the matter of entitlement to service connection for the cause of the Veteran's death has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, the appellant contends that the Veteran suffered terribly from the cold and snow living in a tent while in Korea; she noted that he still suffered from frostbite on his feet which had developed into arthritis.  The Board will obtain a medical opinion to address the appellant's theory of entitlement.  The Board finds that the appellant's claim for special monthly compensation based on the need for aid and attendance or by reason of being housebound is inextricably intertwined with the claim seeking service connection for gouty arthritis of the feet and elbows.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the discussion above, and to ensure full compliance with due process requirements, these issues are hereby REMANDED to the RO via the AMC, in Washington, D.C., for the following actions:

1.  Obtain a VA opinion for purposes of determining the etiology of the Veteran's claimed gouty arthritis of the feet and elbows.  The examiner should review the Veteran's file, and must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran had a disability of the feet and elbows, including gouty arthritis of the feet and elbows, that was consistent with residuals of cold exposure due to service in Korea?  All opinions should be supported by a clear rationale.

2.  The AOJ must issue the appellant a statement of the case (SOC) concerning the issue of her entitlement to service connection for cause of the Veteran's death, and advise her that she still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning that issue. If, and only if, she perfects an appeal concerning this additional issue should it be returned to the Board.  

3.  After completing the above, adjudicate the claims of entitlement to service connection for gouty arthritis of the feet and elbows and entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound in light of all of the evidence of record.  If the claims are denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


